


Exhibit 10.1

Urgent

Document Issued by Agricultural Bank of China,

Yunnan Province Branch, Business Department

Agricultural Bank Business Department’s Reply [2009] No.150

 

 

Written Reply to Grant the Credit of RMB110 Million Yuan to Kunming Shenghuo
Pharmaceutical (Group) Limited Inc.


To Shuanglong Branch:

           We have received the investigative report and related materials
jointly submitted by your company and the Business Department regarding granting
a line of credit of RMB 110,000,000.00 to Kunming Shenghuo Pharmaceutical
(Group) Limited Inc. After having held the Business Department’s 2009 33rd Loans
examination Committee Conference, we now approve and reply as below:

        1.     

The Agricultural Bank of China, Yunnan Branch agrees to grant a credit totaled
RMB110 million Yuan to Kunming Shenghuo Pharmaceutical (Group) Limited, Inc.
whose credit will expire one year later dated from the day when this written
reply was issued.

    2.

Type of Credit: working capital loans and business of bank acceptance draft

    3.

Secure Method of Credit: secured by real estates, machines and equipments, and
pledge of stock rights.

    4.

Interest Rate of the Loans: subject to interest rate approved by the Business
Department, whose execution is subject to the rules of delegation of
authorities.

    5.

Any loan business occurred within the scope of this credit shall be handled in
accordance with the rules regulated by the Banking Department.

    6.

Regulatory Requirements:

      1)     

The granted credit may be used after the procedures of collateral mortgage,
pledge, and guarantee are completed legally, fully, and effectively under the
Property Law. Real property mortgage shall be used first toward the line of
credit, then followed by equipment mortgage and, lastly, by stock pledge.

      2)

A formal Assessment Report on Mortgaged Properties shall be issued by an assets
evaluating organization recognized by our Branch.

      3)

The use of this loan must strictly comply with the purpose for which the loan
was granted.

      4)

The major shareholders and management of the Company are required to obtain life
insurance coverage.

      5)

All subsidiaries are required to open bank accounts with Agricultural Bank of
China for cash

 

--------------------------------------------------------------------------------




          

administration. This will enable our bank to supervise the overall situation of
money-collection and enhance commercial loan’s rate of return.

            6)     

The Company is required to buy insurance coverage for those mortgaged properties
(machineries and facilities) and designate Agricultural Bank of China as the
primary beneficiary.

      7)

Client promises not to mortgage or pledge its assets to other financial
organizations before repaying our bank loans.

      8)

The post-lending management shall be strengthened to avoid credit and loan risk.

 

          Please contact the Banking Department if you have any question.

      August 6, 2009   [stamp]   Agricultural Bank of China Limited Inc.,  
Yunnan Province Branch,   Business Department


 

 

 

 

 

Keyword:                  Credit & Loan Business                
Credit                Approved Reply     Internal Distribution: Vice President
Liu, Vice President Qing, Company’s Business Department, Credit & Loans
Management Department.     Document Issuing Department: Credit & Loans
Management Department   Proofreader: Yang Yang Typist: Qing Mei Oh Agricultural
Bank of China Yunnan Province Branch Business Department Office   Printed &
Distributed on August 6, 2009



--------------------------------------------------------------------------------